Citation Nr: 1753804	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss

2. Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from June 1976 to April 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an
August 2008 rating decision by the Chicago, Illinois Department of Veterans
Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing in August 2017 before the undersigned.  A complete written transcript is associated with the claims file. 


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability had its onset during service.

2. The evidence is in equipoise as to whether tinnitus had its onset during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (both organic diseases of the nervous system) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including bilateral hearing loss and tinnitus,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As an organic disease of the nervous system, sensorineural hearing loss is considered a chronic disease under 38 C.F.R. § 3.309(a).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
The Veteran alleges that his bilateral hearing loss and tinnitus is a result of his active duty service.

With regard to the first element of service connection, current disability, the Veteran has a current diagnosis of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and tinnitus.  See January 2009 VA Audiological Examination.
With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the evidence demonstrates that the Veteran was a material storage and handling specialist during his active duty service.  His service records indicate that associated duties would place him in areas and situations where there was hazardous noise.  He has credibly discussed working in a combat and air defense artillery unit, and the Veteran's service treatment records (STRs) contain a record of two separate instances where the he complained of hearing loss.  See September 1979 and January 1981 STRs. Thus, in-service acoustic trauma to the ears has been found.  See August 2017 Board Hearing.

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms of bilateral hearing loss and tinnitus from the time of service until the present.  See 38 C.F.R. § 3.303(b).

In February 2008, the Veteran attended a private audiological evaluation.  The audiologist diagnosed intermittent tinnitus and asymmetric sensorineural hearing loss.  

In January 2009, the Veteran attended a VA audiological examination, which weighs against the claim.  The Veteran stated that he noticed hearing loss after leaving the military along with bilateral intermittent tinnitus and occasional vertigo.  Further, the Veteran stated that his tinnitus has been present "at least" the last 10 years, bilateral, and present more often than not.  The examiner diagnosed asymmetric sensorineural hearing loss.  Further, the examiner noted a Maryland CNC Test score of 92 percent for the right ear and 72 percent for the left ear.  These results indicated hearing loss that is considered a disability for VA purposes.  The examiner nevertheless opined that it was less likely that the Veteran's bilateral hearing loss was caused by or a result of an event in military service because scientific evidence has shown that noise induced hearing loss occurs at the time of the noise exposure, and that the Veteran had subsequent occupational and recreational noise exposure.  Given that the Veteran reported his tinnitus occurring in the last 10 years, well after his time in the service and his subsequent occupational noise exposure, the examiner found that it was less likely that his tinnitus is service-connected. 

In favor of the claim, a March 2010 private medical treatment note indicates that the Veteran presented with decreased hearing and tinnitus and that symptoms have been present for many years.  Concurrently, in a March 2010 statement, the Veteran's spouse notes that she met the Veteran shortly after his discharge from the military in 1982 and that "from the very beginning of our relationship I noticed that he was having problems with his ears and hearing.  Initially I thought he was just ignoring me when he wouldn't answer when I called him, but it became evident that he was having hearing problems.  I asked him did he know that he had a hearing problem, and he mentioned that he had some hearing problems upon leaving the military.  Since we have been together he has always complained that something was wrong with his ears.  He would always mention that his ears felt like they were clogged or he would hear ringing from time to time."

Also in favor of the claim is an August 2014 private clinical summary for the Veteran, in which the examiner notes that the onset of the decreased hearing has been gradual and has been occurring for years, with the current audiogram showing asymmetry consistent with that from 2008.  There had also been associated ear fullness (ears pop), ear infection (history of), noise exposure (military) and ringing in ears (high pitched).

In August 2017, the Veteran attended a Board Travel Hearing.  He testified that he has continued ringing in his ears that started during his two and a half years in the combat unit, and that upon discharge he told "them" that he had hearing loss. 

Here, the Board finds the Veteran's assertions regarding the onset of his hearing loss and tinnitus and a continuity of symptoms since service are credible and in favor of the claim.  As noted above, the Veteran's in-service noise exposure, and tinnitus have been medically attributed to such noise exposure.  Further, as the record above shows, even though the Veteran did not meet the standards identified in 38 C.F.R. § 3.385 for a bilateral hearing loss disability for VA purposes until 2008, the medical evidence demonstrates the presence and progression of hearing loss from service to the present day.  Notably, the March 2010 private medical treatment note and August 2014 private clinical summary both diagnosed decreased hearing and tinnitus over a number of years, consistent with both the Veteran and his spouse assertions. 

The Veteran and his spouse's statements, when viewed in relation to the Veteran's in-service noise exposure, current hearing loss and complaints of tinnitus, and documented hearing loss progression from the time he separated from service to today are entitled to significant probative weight, and thus, are sufficient to establish the presence of a current bilateral hearing loss and tinnitus disability for VA purposes and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b).  Though lay persons, the Veteran and his spouse are competent to attest to observable symptomatology, such as hearing loss and ear ringing.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Accordingly, the competent evidence for and against service connection for hearing loss and tinnitus is in equipoise; that is, the evidence demonstrating that the Veteran's hearing loss and tinnitus are related to in-service noise exposure is equally weighted against the evidence demonstrating other etiology, such as  post-service occupations.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that his hearing loss and tinnitus are linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hearing loss and tinnitus.


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


